Case 14-01454-JNP            Doc 298      Filed 04/23/20 Entered 04/23/20 14:21:53          Desc Main
                                         Document      Page 1 of 3



  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY
  Caption in Compliance with D.N.J. LBR 9004-1(b)
                                                                    Order Filed on April 23, 2020
  Edmond M. George, Esquire                                         by Clerk
  Angela L. Mastrangelo, Esquire                                    U.S. Bankruptcy Court
                                                                    District of New Jersey
  Obermayer Rebmann Maxwell & Hippel LLP
  1120 Route 73, Suite 420
  Mount Laurel, NJ 08054
  (856) 795-3300
  (856) 482-0504 (fax)
  edmond.george@obermayer.com
  angela.mastrangelo@obermayer.com
  Special Counsel for Chapter 7 Trustee, John W.
  Hargrave
  In re:
                                                              Chapter 7
  LOCALBIZUSA, INC.,
                                                              Case No. 09-20654 (JNP)
                                     Debtor.

  LOCALBIZUSA, INC., by and through JOHN W.
  HARGRAVE, Chapter 7 Trustee,                                Adversary No. 14-1454 (JNP)
                                                              Hon. Jerrold N. Poslusny, Jr.
                   Plaintiff,
          v.

  UNIQUE BILLING SOLUTIONS, LLC, a Nevada
  Limited Liability Corporation, JEFFREY
  ROSENBERG, an individual, FRANK CAHILL, an
  individual, and, JOHN DOES 1-10, individuals,

                 Defendants.
                       ORDER GRANTING CHAPTER 7 TRUSTEE’S
               MOTION TO COMPEL DISCOVERY AND PARTIALLY GRANTING
         JEFFREY ROSENBERG'S CROSS MOTION FOR A PROTECTIVE ORDER
  DATED: 4/23/2020

         The relief set forth on the following pages numbered two (2) through (3) are hereby

 ORDERED.




 4835-6430-1498
Case 14-01454-JNP         Doc 298       Filed 04/23/20 Entered 04/23/20 14:21:53           Desc Main
                                       Document      Page 2 of 3



         Upon consideration of the Motion of Plaintiff John W. Hargrave, Chapter 7 Trustee (the

 “Trustee”) of the estate of LocalBizUSA, Inc. to Compel Production of Documents (the “Motion”)

 directed to Jeffrey Rosenberg (“Rosenberg”); and Rosenberg’s Cross Motion for a Protective

 Order (“Cross Motion”); and any opposition and reply thereto; and after notice and a hearing on

 the Motion and Cross Motion; and the Court having found that the tax returns requested by the

 Trustee are relevant to this litigation; and the Court having found that if the defendants are not in

 possession of the requested tax returns Rosenberg shall complete the required IRS forms to obtain

 the tax returns; and the Court having found that certain protections shall be made to protect

 Rosenberg’s privacy concerns related to Rosenberg’s tax returns; is hereby

         ORDERED as follows:

         1.       The Trustee’s Motion to compel is GRANTED.
         2.       Rosenberg shall produce to the Trustee and Frank Cahill copies of Rosenberg’s
 Federal and State income tax returns, including all schedules and worksheets, for the years 2010
 through 2013, including any amended tax returns, or requests for extensions, within five (5) days
 of the date of the entry and service of this Order.
         3.       Rosenberg shall produce to the Trustee copies of Unique Billing Solution’s
 (“UBS”) Federal and State income tax returns, including all worksheets and schedules, for the
 years 2010, 2011, 2012, and 2013, including any amended tax returns, or requests for extensions,
 within five (5) days of this Order.
         4.       To the extent that Rosenberg is not in possession of and therefore cannot produce
 tax return documents set forth in paragraphs 2 or 3 of this Order, Rosenberg shall instead within
 (5) days of this Order complete and sign the attached: (a) IRS Form 4506-T Request for Copy of
 Tax Return, (b) IRS Form 4506 Request for Copy of Tax Return, and (c) the relevant New Jersey
 or Nevada tax return request forms for Rosenberg’s and UBS’ 2010 – 2013 Transcripts and Tax
 Returns (as applicable), and overnight the forms to the Trustee’s counsel at their New Jersey
 address for submission to the IRS and the State of New Jersey or State of Nevada, with
 contemporary notice and service of such requests and submissions being provided to counsel for
 Rosenberg and Mr. Cahill.


 4835-6430-1498
Case 14-01454-JNP         Doc 298     Filed 04/23/20 Entered 04/23/20 14:21:53             Desc Main
                                     Document      Page 3 of 3



         5.       Rosenberg’s Cross Motion is GRANTED, in part, as follows:
         6.       Except as provided by this Order or otherwise required by law, the Trustee, the
 Trustee’s lawyers and Frank Cahill shall not disclose any tax return documents to any third parties.
         7.       Within five (5) days of the Trustee’s receiving Rosenberg’s and/or UBS’s tax
 returns, the Trustee shall produce copies to the counsel for Rosenberg and Mr. Cahill.
         8.       On or within seven (7) days of a third-party request for copies of Rosenberg’s tax
 returns, the party or counsel receiving such request shall provide written notice to Rosenberg’s
 counsel, Christopher Stanchina, Esquire, of the request and produce copies of the same, and
 Rosenberg then will have ten (10) days within which to take steps available to him to protect his
 privacy concerns by preventing the disclosure of tax return documents to third parties. In the event
 Rosenberg takes such steps in a timely manner, no tax returns shall be produced to any third parties,
 until further order of the Court.
         9.       Social security numbers and tax identification numbers shall be redacted from any
 and all tax return documents filed with the Court or disclosed to a third party.
         10.      Failure to comply with this Order may result in sanctions under Federal Rule of
 Bankruptcy Procedure 7037 and Federal Rules of Civil Procedure 37(b)(2)(A) and 37(c).




 4835-6430-1498
